Richardson, Judge.
The transcript of the record does not contain any of the evidence, and it has often been decided and twice reaffirmed at the present term (State v. Vaughn and State v. Guyott) that this court will not review instructions unless the evidence is preserved in a bill of exceptions. It may be observed however that the instruction bore on the question of damages, and, as it appears from the verdict that the jury gave none, it did not injuriously affect the defendant. The other judges concurring, the judgment is affirmed.